Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION 
Status of Claims
1.    Applicant’s amendment dated November 24th, 2021 responding to the Office Action 08/24/2021 provided in the rejection of claims 1-20.
2.    Claims 18-20 are canceled and claims 21-23 are newly added.
3.    Claims 1-17 and 21-23 are pending in the application, of which claims 1 and 14 are in independent form and which have been fully considered by the examiner.
4.	Claim 10 is objected to.

Response to Amendments
5.    (A) Regarding double patenting: Double Patenting raised in the previous office action are maintained in view of applicant’s amendments.
 (B) Regarding art rejection: Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection. Please refer Anbazhagan et al. (US Pub. No. 2018/0143857 A1) and Vora et al. (US Pub. No. 2018/0373786 A1).

Information Disclosure Statement


Examiner Notes
7.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

 Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-37 of copending Application No. 16/895,710 in view of Anbazhagan et al. (US Pub. No. 2018/0143857 A1). This is a provisional nonstatutory double patenting rejection.
Both claim features of the instant application 16/482,187 and copending Application No. 16/895,710 can be compared as follows:

Instant Application
16/482,187
Copending Application
16/895,710

1. A system to validate actions in a digital assistant-based application, comprising:

 a data processing system comprising one or more processors to: 

identify an application provided by an application developer device of an application developer, the application having a conversational interface; 




select, for the application, an action from an action repository of the data processing system; 

generate, based on the action and via a natural language processor of the data processing system, a trigger phrase for input into the application, the trigger phrase representing a simulated voice-based input that would be detected by a sensor; 














execute the application to process the trigger phrase via the conversational interface, and 

identify an action of the application responsive to the trigger phrase; identify a parameter used by the application to execute the action of the application; 


generate, based on the parameter and via execution of the conversational interface of the application, a first query responsive to the trigger phrase; 

generate, via the natural language processor, a first response to the first query for input into the application; 

determine, based on execution of the application to process the first response, a state of the application; 

evaluate the state of the application to determine an error code; and 


provide, to the application developer device, a notification based on the error code.


21. A system to validate actions in a digital assistant-based application, comprising:

 a data processing system comprising one or more processors to: 

identify an application provided by an application developer device of an application developer, the application having a conversational interface and the application configured for execution with a digital component placement campaign to provide a digital component; 

select, for the application, an action from an action repository of the data processing system;

 generate, based on the action and via a natural language processor of the data processing system, a trigger phrase for input into the application; 

Anbazhagan et al. (US Pub. No. 2018/0143857 A1) in the same analogous art discloses the user interaction to be simulated by the application’s voice, kind of speech sensors and ASR/NLP algorithms selected for the application – See paragraphs [0029,0035,0039 and 0052].  Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of claimed invention to incorporate Anbazhagan’s simulation voice to check the level of informality to be used by the application during interactions with end users into claims of 16/482,187 in order to configure to select NPL algorithms for the application.



execute the application to process the trigger phrase via the conversational interface, and 

identify an action of the application responsive to the trigger phrase; 



generate, based on a parameter used by the application to execute the action and via execution of the conversational interface of the application, a first query responsive to the trigger phrase; 

generate, via the natural language processor, a first response to the first query for input into the application; 

determine, based on execution of the application to process the first response, a state of the application; and 





provide, to the application developer device, a notification based on the state of the application.    




2. The system of claim 1, comprising the data processing system to: 

determine the parameter used by the application comprises an electronic account identifier; generate the first query comprising a request for the electronic account identifier; and  -2- 4814-3798-5179.1Atty. Dkt. No. 098981-2280 (GGL-11BUS) 

generate, via the natural language processor, the first response comprising a simulation value for the electronic account identifier.


22. The system of claim 21, comprising the data processing system to: -2- 

4843-4854-1375.1Atty. Dkt. 098981-6133 (GGL-113USCN) determine the parameter used by the application comprises an electronic account identifier; generate the first query comprising a request for the electronic account identifier; and 

generate, via the natural language processor, the first response comprising a simulation value for the electronic account identifier.


3. The system of claim 1, comprising the data processing system to: 

prevent the application from executing the action of the application responsive to a value provided with the first response.  


23. The system of claim 21, comprising the data processing system to: 

prevent the application from executing the action of the application responsive to a value provided with the first response.

4. The system of any preceding claim 1, comprising the data processing system to: 

determine the state of the application is a termination state; 

evaluate the state of the application to determine a resource utilized by the application is active; and 

generate the error code indicating that the application failed to deactivate the resource responsive to the termination state.


24. The system of claim 21, comprising the data processing system to: 

determine the state of the application is a termination state; 

evaluate the state of the application to determine a resource utilized by the application is active; and 

generate an error code indicating that the application failed to deactivate the resource responsive to the termination state.

5. The system of claim 1, comprising the data processing system to: 

determine the state of the application is a termination state; 
detect that a sensor utilized by the application is active; and 

generate the error code indicating that the application failed to deactivate the sensor responsive to the termination state.


25.  The system of claim 21, comprising the data processing system to: 

determine the state of the application is a termination state; 
detect that a sensor utilized by the application is active; and 

generate an error code indicating that the application failed to deactivate the sensor responsive to the termination state.

6. The system of claim 1, comprising the data processing system to:

 generate the first response based on a model trained with historical logs comprising responses detected by microphones of computing devices.


26. The system of claim 21, comprising the data processing system to:

 generate the first response based on a model trained with historical logs comprising responses detected by microphones of computing devices.  


7. The system of claim 1, comprising the data processing system to:  -3- 4814-3798-5179.1Atty. Dkt. No. 098981-2280 (GGL-11BUS) 

select, based on a metric associated with a model trained with historical logs, one of the model or a predetermined response repository for generation of the first query; and 

generate, based on the selection, the first response via the one of the model or the predetermined response repository.


27. The system of claim 21, comprising the data processing system to: 

select, based on a metric associated with a model trained with historical logs, one of the model or a predetermined response repository for generation of the first query; and 

generate, based on the selection, the first response via the one of the model or the predetermined response repository.

8. The system of claim 1, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a virtual client device and the application; and 

provide, via the virtual client device and through the telecommunication channel, a second response to the application.


28. The system of claim 21, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a virtual client device and the application; and 

provide, via the virtual client device and through the telecommunication channel, a second response to the application.

9. The system of claim 1, comprising the data processing system to:

 establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; and 

provide, via the virtual client device and through the telecommunication channel, a second response to the device associated with the application developer.

29.  The system of claim 21, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; and 

provide, via the virtual client device and through the telecommunication channel, a second response to the device associated with the application developer.


10. The system of claim 1, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; 

detect termination of the telecommunication channel; 

identify, responsive to termination of the telecommunication channel, a state of a microphone of the virtual client device; and 

set the error code based on the state of the microphone of the virtual client device being active.



30. The system of claim 21, comprising the data processing system to: 

establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device; 

detect termination of the telecommunication channel;

 identify, responsive to termination of the telecommunication channel, a state of a microphone of the virtual client device; and 

set an error code based on the state of the microphone of the virtual client device being active.



11. The system of claim 1, comprising the data processing system to:

 generate a second response based on a semantic analysis of the first response, the first query, and the trigger phrase; and 

provide the second response for processing by the application executed by the data processing system.


31. The system of claim 21, comprising the data processing system to: 

generate a second response based on a semantic analysis of the first response, the first query, and the trigger phrase; and 

provide the second response for processing by the application executed by the data processing system.

12. The system of any preceding claim 1, comprising the data processing system to: 

identify a virtual client account; and 

provide information associated with the virtual client account to the application to process the action of the application responsive to the first response.


32. The system of claim 21, comprising the data processing system to: 

identify a virtual client account; and 

provide information associated with the virtual client account to the application to process the action of the application responsive to the first response.

13. The system of any preceding claim 1, comprising the data processing system to: 

identify a virtual client account; provide information associated with the virtual client account to the application to process the action responsive to the first response; and 

block, responsive to detection of the virtual client account, execution of the action of the application by the application.

33. The system of claim 21, comprising the data processing system to:

 identify a virtual client account; provide information associated with the virtual client account to the application to process the action responsive to the first response; and 

block, responsive to detection of the virtual client account, execution of the action of the application by the application.

 
Claims 14-17, a method of validating action in a digital assistant-base application are similar to claims 1-4 above.







Claims 34-37, a method of validating action in a digital assistant-base application are similar to claims 21-24 above.



Claim Objections
10.	Claims 5 and 15 are objected to because of the following informalities:  
Claim 5 recites the limitation "a sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 7, please remove “; and” and place period (.) at the end.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


11.	Claims 1-4, 6, 8-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US Pub. No. 2016/0203002 A1 – IDS filed on 5/19/2020 -- herein after Kannan) in view of Bhaya et al. (US Pub. No. 2018/0247654 A1 –IDS filed on 8/11/2020-- herein after Bhaya) and in view of Anbazhagan et al. (US Pub. No. 2018/0143857 A1 – new art of record -- herein after Anbazhagan).

Regarding claim 1. 
Kannan discloses 
A system to validate actions in a digital assistant-based application (Fig. 2, validate gesture, voice input in a digital personal assistant), comprising: 
a data processing system comprising one or more processors (computer environment 800 comprising central processing unit 810 and graphics or co-processing unit 815) to: 
identify an application [provided by an application developer device of an application developer] (an application 230 installed on the computing device 130 (such as when the command is associated with the application 230), or the web service 162 (such as when the command is associated with the web service 162).  The command data structure 140 can specify which commands are associated with which applications and whether the command can be performed in the foreground or the background.  For example, the command data structure 140 can map user voice commands to functions the application having a conversational interface (voice command; a schema definition can enable applications to register a voice command with a request to be launched headlessly when a user requests that command/task – See paragraphs [0005, 0007, 0024, 0031]); 
select, for the application, an action from an action repository of the data processing system (The user voice command can comprise a request to perform a pre-defined function of a third-party voice-enabled application.  The pre-defined function can be identified using a data structure that defines functions supported by available third-party voice-enabled applications using voice input – See paragraphs [0005-0007, 0029] and Fig. 1, block 140); 
generate, based on the action and via a natural language processor of the data processing system, a trigger phrase for input into the application (The digital sound input and/or the textual input can be processed by a natural language processing module 122 of the digital personal assistant 120.  For example, the natural language processing module 122 can receive the digital sound input and translate words spoken by a user into text.  The extracted text can be semantically analyzed to determine a user voice command.  By analyzing the digital sound input and taking actions in response to spoken commands, the digital personal assistant 120 can be voice-controlled.  For example, the digital personal assistant 120 can compare extracted text to a list of potential user commands to determine the command mostly likely to match the user's intent – See paragraphs [0031-0032 and 0041-0042]), 
execute the application to process the trigger phrase via the conversational interface (When the digital personal assistant 120 determines that a command is associated with a task of an application, the task of the application can be executed.  If the digital personal assistant 120 determines that the task of the application is to be executed as a background process (such as by analyzing the definition in the command data structure 140), the application can execute in the background – See paragraphs [0033, 0037]), and identify an action of the application responsive to the trigger phrase (the spoken text may include contextual information and he control logic 224 can resolve the contextual information so that the user voice command is context-free.  Contextual information can include a current location, a current time, an orientation of the computing device 130, and personal information stored in the personalized information store 226 – see paragraph [0043), and 
identify a parameter used by the application to execute the action of the application (the digital personal assistant may understand the identity and contact information of the user's spouse, the location of the user's home or office, or the location of a daycare provider of the user, but the application may not have access to the contextual information.  The spoken text may include contextual information and the control logic 224 can resolve the contextual information so that the user voice command is context-free.  Contextual information can include a current location, a current time, an orientation of the computing device 130, and personal information stored in the personalized information store 226 – See paragraphs [0022, 0043, 0044]); 
generate, based on the parameter and via execution of the conversational interface of the application, a first query responsive to the trigger phrase (The  the command can be translated to a context-free command.  For example, if it is Friday at 6:00 p.m., the user is at 444 Main Street, and the user's home is 123 Pleasant Drive, then the context-free command can be "Bus-app, tell me the busses arriving near 444 Main Street and passing near 123 Pleasant Drive between 6:00 and 7:00 p.m.  on Fridays." – See paragraph [0044]); 
generate, via the natural language processor, a first response to the first query for input into the application (When the contextual information can be resolved, the command can be translated to a context-free command.  For example, if it is Friday at 6:00 p.m., the user is at 444 Main Street, and the user's home is 123 Pleasant Drive, then the context-free command can be "Bus-app, tell me the busses arriving near 444 Main Street and passing near 123 Pleasant Drive between 6:00 and 7:00 p.m.  on Fridays." – See paragraph [0044]); 
determine, based on execution of the application to process the first response, a state of the application (The control logic 224 can cause a pre-defined function 232 of the application 230 to be executed when the control logic 224 determines that the user command is associated with the pre-defined function 232 of the application 230…The application 230 can perform the pre-defined function 232 and return a response 242 to the control logic 224 by raising an interrupt, writing to shared memory, writing to a message queue, or passing a message.  The response can include a state of the application 230 and/or other information responsive to the user command – See paragraphs [0046-0048] and [0050-0051]); 
evaluate the state of the application to determine an error code (the final state 360 can be a single state with multiple conditions (such as where the conditions are success, failure, redirection, and time-out) or a group of final states (such as where the states are success, failure, redirection, and time-out).  The final state 360 can indicate that the application has successfully completed the task, has failed to complete the task, has timed-out, or is suggesting that the application should be launched in the foreground (redirection)… if a time-out occurs or the task fails, the digital personal assistant 120 can say "Sorry! I couldn't get that done for you.  Can you please try again later?" As another example, if the application is requesting redirection – See paragraphs [0059, 0065, 0069]); and 
provide, to the application developer device, a notification based on the error code (if a time-out occurs or the task fails, the digital personal assistant 120 can say "Sorry! I couldn't get that done for you – See paragraphs [0059, 0065 and 0069-0070]).  
Kannan does not disclose
identify an application provided by an application developer device of an application developer.
provide to the application developer device a notification.
Bhaya discloses
identify an application provided by an application developer device of an application developer (digital assistant can integrate with third party service providers or applications.  Select the application associated by the service provider device 160 – See paragraphs [0081, 0086 and 0099].  Examiner notes that the service provider is 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kannan’s invention because incorporating Bhaya’s teaching would enhance Kannan to enable to facilitate the digital component or application selection process as suggested by Bhaya (paragraph [0103]
Kannan and Bhaya do not disclose
the trigger phrase representing a simulated voice-based input that would be detected by a sensor;
provide, to the application developer device, a notification.
Anbazhagan discloses 
the trigger phrase representing a simulated voice-based input that would be detected by a sensor (the gender of the voice used, the approximate age of the individual whose voice is being simulated as the application's voice, etc. The persona (or set of personas from which one is selected at run-time) may be indicated by the application developer via the application management service's programmatic interfaces at build time in -- enhance the lexicon associated with a given application, for example by analyzing the lexicons of similar applications within the domain using machine learning models and adding learned word strings and/or additional phrasing choices to the given application's lexicon – See paragraphs [0039-0042].  Conversations that may be detected by the audio sensor(s) or microphone(s) being used for the application – See paragraph [0035]);
provide, to the application developer device, a notification based on the error code (one or more intents associated with a particular dialog-driven application corresponding to a given problem domain– See paragraphs [0019-0020, 0025, 0041 and 0074]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Anbazhagan’s teaching into Kannan’s and Bhaya’s inventions because incorporating Anbazhagan’s teaching would enhance Kannan and Bhaya to enable to simulated the voice as the application’s voice and  enable customers to integrate existing applications (which may be executed using a variety of different resources) with a dialog-based front-end capability with a minimum of programming effort as suggested by Anbazhagan (paragraph [0019]).

Regarding claim 2, the system of claim 1, 
Bhaya discloses 
comprising the data processing system to: -2- 4843-4854-1375.1Atty. Dkt. 098981-6133 (GGL-113USCN) 
determine the parameter used by the application comprises an electronic account identifier (client computing device identifier and account identifier – See Fig. 2A); 
generate the first query comprising a request for the electronic account identifier (receiving, by a natural language processor component executed by the data processing system, from the client computing device an audio signal corresponding to a voice command – See paragraph [0004] and Fig. 3); and 
generate, via the natural language processor, the first response comprising a simulation value for the electronic account identifier (processing, by the natural language processor component, the audio signal to identify a request for a service and a trigger keyword corresponding to the request – See paragraph [0004].  The session identifier can refer to a unique session indicator, such as a date and timestamp, counter value, random number, or hash value generated based on a n-tuple of one or more values (e.g., date, time, random number, counter value).  The data processing system 105 can input the values (e.g., device identifier, session identifier, application identifier) into a hash function to generate the token.  In some cases, the data processing system 105 can generate the token by combining the values, appending one value to another value, summing the values, or otherwise combining the values) – See paragraph [0117]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kanna’s invention because incorporating Bhaya’s teaching would enhance Kanna to provide a natural language processor component executed by a data processing system to receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client computing device having a device identifier.as suggested by Bhaya (paragraph [0003]).

Regarding claim 3, the system of claim 1, comprising the data processing system to: 
Kannan discloses 
prevent the application from executing the action of the application responsive to a value provided with the first response (If the task needs user confirmation before taking action, the state can transition to the confirmation state 340.  If the task completes successfully, the state can transition to the final state 360 with a condition of success.  If the task fails to complete successfully or the application is cancelled, the state can transition to the final state 360 with a condition of failure – See paragraph [0057]).
Bhaya also discloses
prevent the application from executing the action of the application responsive to a value provided with the first response (The absence of a record or an account may prevent the service provider device from communicating with, and providing the requested services to, the client computing device – See paragraph [0017]).

Regarding claim 4, the system of claim 1, comprising the data processing system to: 
Kannan discloses 
determine the state of the application is a termination state (The operations associated with the user command can complete (either successfully or unsuccessfully) and the state can be transitioned to the appropriate final state 360.  The user can terminate the application when it is in the progress state 330 by giving a command to the user interface of the digital personal assistant 120 – See paragraph [0053]); 
evaluate the state of the application to determine a resource utilized by the application is active (The digital personal assistant 120 can speak the application's provided TTS string and can listen for a "Yes\No" answer.  If the user response does not resolve to a yes or no answer, the digital personal assistant 120 can continue to ask the user the question up to a predefined number of times (such as three times) – See paragraph [0054]); and 
generate the error code indicating that the application failed to deactivate the resource responsive to the termination state (the final state 360 can be a single state with multiple conditions (e.g., success, failure, redirection, and time-out) or a group of final states (e.g., success, failure, redirection, and time-out).  The application can provide the digital personal assistant 120 with a TTS string, a GUI string, a list of items (provided via a template), and/or a launch parameter… if a time-out occurs or the task fails, the digital personal assistant 120 can say "Sorry! I couldn't get that done for you.  Can you please try again later?" – See paragraph [0059]).

Regarding claim 6, the system of claim 1, comprising the data processing system to: 
Bhaya discloses sensor can include a microphone (paragraph [0025]).
Bhaya does not disclose
generate the first response based on a model trained with historical logs comprising responses detected by microphones of computing devices.
Anbazhagan discloses 
generate the first response based on a model trained with historical logs comprising responses detected by microphones of computing devices (application developers may be able to access the log records stored in repository 154 via programmatic interfaces, and use the log records to improve/modify the lexicons 138 associated with their applications.  Data sets other than the application's own end user interaction log records may be used to learn additional word strings in some embodiments: e.g., lexicons of other applications in the same problem domain or other domains may be used, other corpora of natural language interactions may be used, and so on. The introductory term "Food-app" may be considered a "wake word" or a "wake phrase"--a signal to distinguish the interaction with the meal-ordering application from other conversations that may be detected by the audio sensor(s) or microphone(s) being used for the application.  ASR/NLP resources may be used by the run-time components of the application to identify the words spoken by the customer, and to ascertain that a pizza is to be ordered.  A conversational response "Sure. —See paragraphs [0024, 0029, 0031-0032, 0035, 0052 and 0059]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Anbazhagan’s teaching into Kannan’s and Bhaya’s inventions because incorporating Anbazhagan’s teaching would enhance Kannan and Bhaya to enable to capture records of previous experiences with machine learning tasks, and which can therefore be utilized to select suitable parameters and hyperparameters for various algorithms and models may also be implemented at the machine learning service as suggested by Anbazhagan (paragraph [0059]).

Regarding claim 8, the system of claim 1, comprising the data processing system to: 
Bhaya discloses 
establish, responsive to the first response, a telecommunication channel between a virtual client device and the application (communication between virtual identifier and service provider application – See Fig. 3); and 
provide, via the virtual client device and through the telecommunication channel, a second response to the application (FIG. 3 depicts message flows 300 between the data processing system 105, the client computing device 150 and the service provider device 160 – See paragraph [0063])
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kanna’s invention because incorporating Bhaya’s teaching would enhance Kanna to enable to facilitate the establishment of communication between the client computing device and the service provider device as suggested by Bhaya (paragraph [0063]).

Regarding claim 9, the system of claim 1, comprising the data processing system to: 
Bhaya discloses 
establish, responsive to the first response, a telecommunication channel between a device associated with the application developer and a virtual client device (The communication C4 can include an identity of the client computing device 150, or an identity of a user associated with the client computing device 150.  The link 
provide, via the virtual client device and through the telecommunication channel, a second response to the device associated with the application developer (FIG. 3 depicts message flows 300 between the data processing system 105, the client computing device 150 and the service provider device 160.   – See paragraph [0063] and the service provider device 160, in response to receiving the query for database records associated with the client identity in the communication C4, can send a communication C5 to the client database 164 to determine whether a database record associated with the client identity is present in the client database 164 – See paragraphs [0066-0067]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kanna’s invention because incorporating Bhaya’s teaching would enhance Kanna to enable to facilitate the establishment of communication between the client computing device and the service provider device as suggested by Bhaya (paragraph [0063] and Fig. 3).

Regarding claim 11, the system of claim 1, comprising the data processing system to: 
Bhaya discloses 
generate a second response based on a semantic analysis of the first response, the first query, and the trigger phrase (The service provider device 160 
provide the second response for processing by the application executed by the data processing system (the data processing system 105 generates a virtual identifier associated with the client computing device 150, and sends a communication C8 to the service provider device 160 to create a database record associated with the virtual identifier in the client database 164 – See paragraph [0068]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kanna’s invention because incorporating Bhaya’s teaching would enhance Kanna to enable to generates a virtual identifier associated with the client computing device, and sends a communication C8 to the service provider device to create a database record associated with the virtual identifier in the client database as suggested by Bhaya (paragraph [0068]).

Regarding claim 12, the system of claim 1, comprising the data processing system to: 
Bhaya discloses 
identify a virtual client account (generate, a virtual identifier for the client device and link the virtual identifier to the device identifier – See paragraphs [0003 and 0048]); and 
provide information associated with the virtual client account to the application to process the action of the application responsive to the first response (indication that the service provider device established the account using the virtual identifier, and performed an operation with the client computing device – See paragraph [0003]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kanna’s invention because incorporating Bhaya’s teaching would enhance Kanna to enable to perform an operation with the client computing device based virtual identifier account as suggested by Bhaya (paragraph [0003]).

Regarding claim 13, the system of claim 11, comprising the data processing system to: 
Bhaya discloses 
identify a virtual client account (generate, a virtual identifier for the client device and link the virtual identifier to the device identifier – See paragraphs [0003 and 0048]); 
provide information associated with the virtual client account to the application to process the action responsive to the first response (The service provider device 160, in response to receiving the query for database records associated 
block, responsive to detection of the virtual client account, execution of the action of the application by the application (The service provider device 160 may be unable to provide the requested service to the client computing device 150, because there are no records associated with the client computing device 150 present in the client database  -- See paragraph [0068]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bhaya’s teaching into Kanna’s invention because incorporating Bhaya’s teaching would enhance Kanna to enable to deny the requested service to the client computing device, because there are no records associated with the client computing device present in the client database as suggested by Bhaya (paragraph [0068]).

Regarding to claim 21, the system of claim 1, 
Anbazhagan discloses
wherein the trigger phrase is a sentence that is constructed by the natural language processor to initiate execution of the action (Each intent may have one or more triggering word strings 808 (e.g., sentences or phrases comprising one or more words in a particular language) corresponding to an intent grammar model 810 in the depicted embodiment… Information about the target device types may be used to 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Anbazhagan’s teaching into Kannan’s and Bhaya’s inventions because incorporating Anbazhagan’s teaching would enhance Kannan and Bhaya to enable to generate different sentences or word strings for the values of parameters by the services as suggested by Anbazhagan (paragraph [0072]).

Regarding claim 22, the system of claim 1, 
Anbazhagan discloses 
wherein the trigger phrase is generated using a model trained based on logs that include historical trigger phrases detected by sensors of computing devices to initiate execution of actions for the application or other applications having a same type or domain as the application (usage records from some applications may be used to improve other applications, e.g., using cross-application or cross-domain lexicon enhancement techniques. A knowledge base 758 which captures records of previous experiences with machine learning tasks, and which can therefore be utilized to select suitable parameters and hyperparameters for various algorithms and models may also be implemented at the machine learning service 750.  The ASR components may, for example, detect speech based on signals received at an end-user device associated with a dialog-driven application, transform the speech signals into text, and provide the text as input to the natural language processing components – See paragraphs [0019-0021, 0024-0025, 0029 and 0059]).


Regarding claim 14. 
Kannan and Bhaya and Anbazhagan disclose
A method of validating actions in a digital assistant-based application, comprising: 
Regarding claim 14, recites the same limitations as rejected claim 1 above.
Regarding claim 15, recites the same limitations as rejected claim 2 above.
Regarding claim 16, recites the same limitations as rejected claim 3 above.
Regarding claim 17, recites the same limitations as rejected claim 4 above.

12.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan and Bhaya and Anbazhagan as applied to claims 1 and 14 respectively above, and further in view of Lemay et al. (US Pub. No. 2020/0098368 – art of record --herein after Lemay).

Regarding claim 5, the system of claim 1, comprising the data processing system to: 

determine the state of the application is a termination state (The operations associated with the user command can complete (either successfully or unsuccessfully) and the state can be transitioned to the appropriate final state 360.  The user can terminate the application when it is in the progress state 330 by giving a command to the user interface of the digital personal assistant 120 – See paragraph [0053]); 
Kannan does not disclose
detect that a sensor utilized by the application is active; and 
generate the error code indicating that the application failed to deactivate the sensor responsive to the termination state.  
Lemay discloses 
detect that a sensor utilized by the application is active (active application state, indicating which applications, if any, are currently active; display state, indicating what applications, views or other information occupy various regions of touch screen display 212; sensor state, including information obtained from the device's various sensors and input control devices 216 – See paragraph [0098]); and 
generate the error code indicating that the application failed to deactivate the sensor responsive to the termination state (sample audio input received via the microphone, if not, stop sampling audio input – See Figs. 12 and 13).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Lemay’s teaching into Kanna’s and Bhaya’s and Anbazhagan’s inventions because incorporating Lemay’s teaching would enhance Kanna and Bhaya and Anbazhagan to enable to receive feedback generation .

13.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan and Bhaya and Anbazhagan as applied to claim 1 respectively above, and further in view of Koohmarey et al. (US Pub. No. 2020/0311208 A1 – art of record --herein after Koohmarey).

Regarding claim 7, the system of claim 1, comprising the data processing system to: 
select, based on a metric associated with a model trained with historical logs, one of the model or a predetermined response repository for generation of the first query (pre-defined conversation flows respectively corresponding to conversation topics and (ii) pre-defined mappings that respectively associate the conversation topics to conversational expression(s) with matching semantic meanings – See Abstract and measure – See paragraph [0152]); and 
generate, based on the selection, the first response via the one of the model or the predetermined response repository (in response to determining the particular conversation topic, carrying out, by the software application and by way of the virtual agent interface, a particular conversation flow of the pre-defined conversation flows that corresponds to the particular conversation topic – See paragraph [0180].
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Koohmarey’s teaching into Kannan’s and Bhaya’s .

14.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan and Bhaya and Anbazhagan as applied to claim 1 respectively above, and further in view of Vora et al. (US Pub. No. 2018/0373786 A1 – new art made of record --herein after Vora).

Regarding claim 23, the system of claim 1, 
Vora discloses
wherein the error code indicates that the application attempted to execute the action of the application with a missing value or partial data for the parameter used by the application to execute the action of the application (if the input value is invalid or otherwise fails to satisfy validation criteria for the application name field, the application platform 124 – See paragraphs [0011-0013, 0023-0024]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Vora’ teaching into Kannan’s and Bhaya’s and Anbazhagan’s inventions because incorporating Vora’s teaching would enhance Kannan and Bhaya and Anbazhagan to enable to identifying a missing subset of .

		Allowable Subject Matter
15.	Claim 10 is objected to as being dependent upon independent claim, but would be allowable if rewritten in independent form including all of the limitations of the claim.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nygaard et al. (US Pub. No. 2018/0096675 A1) discloses receiving, by a computational assistant executing at one or more processors, a representation of an utterance spoken at a computing device; selecting, based on the utterance, an agent from a plurality of agents, wherein the plurality of agents includes one or more first party agents and a plurality of third-party agents – See Abstract and specification for more details.
Webster et al. (US Pub. No. 2020/0234699 A1) discloses voice command matching during testing of voice-assisted application prototypes for languages with non-phonetic alphabets is described.  A visual page of an application prototype is displayed during a testing phase of the application prototype.  A speech-to-text service converts a non-phonetic voice command spoken in a language with a non-phonetic alphabet, captured by at least one microphone during the testing phase of the application 
Webster et al. (US Pub. No. 2020/0234697 A1) discloses the design interface is controlled to provide an interaction interface to receive a trigger and an associated action for the visual page of the application prototype – See Abstract and specification for more details.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192